 PENNSYLVANIA 
AMERICAN WATER CO
.  123 Pennsylvania American Water Company
 and
 Utility 
Workers Union 
of America,
 System Local No
. 537, AFL
ŒCIO
.  Cases 06
ŒCAŒ037197
, 06ŒCAŒ037198
, 06ŒCAŒ037202, 06ŒCAŒ037241
, and 
06ŒCAŒ037243
 February 20
, 2015
 DECISION AND ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
HIROZAWA 
 AND 
MCFERRAN
 On June 28, 2013, the Board issued a Decision and 
Order in this proceeding, which is reported at 
359 NLRB 
1286.  At the time of the Decision and Order, the comp
o-siti
on of the Board included two persons whose appoin
t-ments to the Board had been challenged as constitutio
n-ally infirm.  On July 25, 2013, the Respondent filed a 
motion for reconsideration challenging the validity of the 

Board
™s recess appointees.  On June 26
, 2014, the United 
States Supreme Court issued its decision in 
NLRB v. Noel 
Canning,
 134 S.Ct. 2550 (2014), holding that the cha
l-lenged appointments to the Board were not valid.  Ther
e-after, the Board issued an order setting aside the Decision 
and Order, 
and retained this case on its docket for further 
action as appropriate.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 In view of the decision of the Supreme Court in 
NLRB 
v. Noel Canning,
 supra, 
and the Respondent
™s motion for 
reconsideration, we have considered 
de novo
 the judge
™s 
decision and the record in light of the exceptions and 

briefs.
1  We have also considered the now
-vacated Dec
i-sion and Order, and we agree with the rationale set forth 
therein.  Accordingly, we affirm the judge
™s rulings, 
fin
dings, and conclusions and adopt the judge
™s reco
m-mended Order to the extent and for the reasons stated in 
the Decision and Order reported at 
359 NLRB 1286
, which is incorporated herein by reference.
2 1 The Respondent has requested 
oral
 argument
.  The request is d
e-nied as the record, exceptions, and briefs adequately present the issues 
and the positions of the parties.
 2 We shall substitute a new notice to conform 
with 
Durham School 
Services
, 360 NLRB 694
 (2014).
 APPENDIX
 NOTICE 
TO 
EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD
 An Agency of the United States Government
  The National Labor Relations Board has found that we 
violated Federal labor law and has ordered us to post and 
obey this notice.
 FEDERAL LAW GIVES YO
U THE RIGHT TO
 Form, join, or assist a union
 
Choose representatives to bargain with us on 
your behalf
 Act together with other employees for your ben
e-fit and protection
 Choose not to engage in any of these protected 
activities.
  WE WILL
 NOT
 threaten employees with discipline or 
adverse consequences for honoring a picket line that is 
not in violation of a contractual no
-strike clause in the 
labor agreement
. WE WILL NOT
 remove union communications from the 
bulletin board in our facilities 
on which union commun
i-cations are typically posted.
 WE WILL NOT
 threaten employees with adverse cons
e-quences for posting union communications on bulletin 

board space in our facilities on which union communic
a-tions are typically posted.
 WE WILL NOT
 in any l
ike or related manner interfere 
with, restrain, or coerce you in the exercise of the rights 
guaranteed you by Section 7 of the Act.
 WE WILL
, upon request of the Union, repost the Jan
u-ary 13, 2011 letter from Union President Kevin Booth to 
Production Supervisor Dan Hufton on all bulletin boards 
from which we removed the letter.
  PENNSYLVANIA 
AMERICAN 
WATER 
COMPANY
  
 362 NLRB No. 18
                                                    DECISIONS OF THE NAT
IONAL LABOR RELATION
S BOARD
 124 The Board
™s decision can be found at 
www.nlrb.gov/case/06
-CA-037197
 or by using the QR code 
below.  Alternatively, you can obtain a copy of the decision 
from the Executive Secretary, National Labor Relations 
Board, 1099 14th Street, N.W., Washington, D.C. 20570, or 

by cal
ling (202) 273
-1940.     